DETAILED ACTION
The action is responsive to the Application filed on 10/25/2019. Claims 1-18 are pending in the case. Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10460371 and claim 1 of U.S. Patent No. 9589062. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '371 and '062 patents only including minor differences in the preamble and computer structure, see chart below (similar portions bolded)..

Application No. 16/664584
US Patent No. 10460371
1. A durable memento method comprising: 
obtaining a code that is human-readable or machine-readable from a memento, 
wherein said code is associated with data stored remote to said memento and wherein said data is not directly associated with a value of the memento, and 
wherein said code provides a one to one mapping between said data and one memento; 
storing and retrieving memento related information for each of a plurality of disparate mementos from a plurality of disparate manufacturers to and from data storage remote to said memento comprising a domain name, wherein said plurality of disparate mementos are associated with a plurality of persons, wherein said data storage comprises: 
the code that is obtained from the memento; 
memento metadata that identifies said memento; 
giver data corresponding to a giver that gives the memento; 
receiver data corresponding to a receiver that receives the memento; 
the data associated with said code that is human-readable or machine-readable in said one to one mapping between said code and said one memento, 
wherein said data includes at least pictures, movies or sound or any combination thereof that is 
indirectly associated with the memento via said code, and 
directly associated with 
said giver who gives the memento, or 
a place where the memento was given, or 
an event where the memento was received, or 
any combination thereof, 
and;
wherein the data storage is coupled to 
a computer and 
a communications network; and, 
providing said domain name to said computer in human-readable form to said plurality of persons at least who receive said each of said plurality of said disparate mementos from said plurality of disparate manufacturers; 
accepting by said computer, 
said data comprising at least said pictures, said movies or said sound or any combination thereof, 
said memento metadata and 
said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data; 
retrieving said data by said computer, comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data; and, 
providing said data comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data associated with said receiver data to an authorized user comprising a person who receives said plurality of said disparate mementos from said plurality of disparate manufacturers.

18. The durable memento method of claim 1, further comprising wherein when the data is in an obsolete format, translating the obsolete format into an up-to-date current format in order to enable access to said data.
1. A durable memento method comprising: obtaining a code that is human-readable or machine-readable from a memento, 
wherein said code is associated with data stored remote to said memento and wherein said data is not directly associated with a value of the memento, and 
wherein said code provides a one to one mapping between said data and one memento, and wherein said data is provided by a person who gives the memento or a person who receives the memento or both; 
storing and retrieving memento related information for each of a plurality of disparate mementos from a plurality of disparate manufacturers to and from data storage remote to said memento comprising a single domain name, wherein said plurality of disparate mementos are associated with a plurality of persons, wherein said data storage comprises: 
the code that is obtained from the memento; 
memento metadata that identifies said memento; 
giver data corresponding to said person that gives the memento; 
receiver data corresponding to said person that receives the memento; 
the data associated with said code that is human-readable or machine-readable in said one to one mapping between said code and said one memento, 
wherein said data includes at least pictures, movies or sound or any combination thereof that is 
indirectly associated with the memento via said code, and 
directly associated with 
said person who gives the memento, or 
a place where the memento was given, or 
an event where the memento was received, or 
any combination thereof, 
and; 
wherein the data storage is coupled to 
a computer and 
a communications network; and, 
providing said single domain name to said computer in human-readable form to said plurality of persons at least who receive said each of said plurality of said disparate mementos from said plurality of disparate manufacturers; 
accepting by said computer, 
said data comprising at least said pictures, said movies or said sound or any combination thereof,
said memento metadata and 
said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data; 
retrieving said data by said computer, comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data; and, 
providing said data comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data associated with said receiver data to an authorized user comprising said person who receives said plurality of said disparate mementos from said plurality of disparate manufacturers wherein when the data is in an obsolete format, translating the obsolete format into an up-to-date current format in order to enable access to said data.


Application No. 16/664584
US Patent No. 9589062
1. A durable memento method comprising: 
obtaining a code that is human-readable or machine-readable from a memento, 
wherein said code is associated with data stored remote to said memento and wherein said data is not directly associated with a value of the memento, and 
wherein said code provides a one to one mapping between said data and one memento; 
storing and retrieving memento related information for each of a plurality of disparate mementos from a plurality of disparate manufacturers to and from data storage remote to said memento comprising a domain name, wherein said plurality of disparate mementos are associated with a plurality of persons, wherein said data storage comprises: 
the code that is obtained from the memento; 
memento metadata that identifies said memento; 
giver data corresponding to a giver that gives the memento; 
receiver data corresponding to a receiver that receives the memento; 
the data associated with said code that is human-readable or machine-readable in said one to one mapping between said code and said one memento, 
wherein said data includes at least pictures, movies or sound or any combination thereof that is 
indirectly associated with the memento via said code, and 
directly associated with 
said giver who gives the memento, or 
a place where the memento was given, or 
an event where the memento was received, or 
any combination thereof, 
and;
wherein the data storage is coupled to 
a computer and 
a communications network; and, 
providing said domain name to said computer in human-readable form to said plurality of persons at least who receive said each of said plurality of said disparate mementos from said plurality of disparate manufacturers; 
accepting by said computer, 
said data comprising at least said pictures, said movies or said sound or any combination thereof, 
said memento metadata and 
said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data; 
retrieving said data by said computer, comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data; and, 
providing said data comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data associated with said receiver data to an authorized user comprising a person who receives said plurality of said disparate mementos from said plurality of disparate manufacturers.

18. The durable memento method of claim 1, further comprising wherein when the data is in an obsolete format, translating the obsolete format into an up-to-date current format in order to enable access to said data.
1. A durable memento system comprising: 
a code that is human-readable or machine-readable and that is engraved or attached to a memento after the memento is constructed, wherein said code is engraved or attached to said memento by a person who gives the memento or a person that receives the memento,
wherein said code is associated with data stored remote to said memento and wherein said data is not directly associated with a value of the memento, and 
wherein said code provides a one to one mapping between said data and one memento, and wherein said data is provided by said person who gives the memento or said person who receives the memento or both; 
data storage remote to said memento comprising a single domain name that stores and retrieves memento related information for each of a plurality of disparate mementos from a plurality of disparate manufacturers, wherein said plurality of disparate mementos are associated with a plurality of persons wherein said data storage comprises
the code that is coupled with the memento;
memento metadata that identifies said memento;
giver data corresponding to said person that gives the memento;
receiver data corresponding to said person that receives the memento;
the data associated with said code that is human-readable or machine-readable in said one to one mapping between said code and said one memento, 
wherein said data includes at least pictures, movies or sound or any combination thereof that is 
indirectly associated with the memento via said code 
and
directly associated with 
said person who gives the memento, or 
a place where the memento was given, or 
an event where the memento was received, or 
any combination thereof,
and;
wherein the data storage is coupled to
a computer and
a communications network; and,
said computer configured to
provide said single domain name in human-readable form to said plurality of persons at least who receive said each of said plurality of said disparate mementos from said plurality of disparate manufacturers;
accept said data comprising at least said pictures, said movies or said sound or any combination thereof,
said memento metadata and
said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data;
retrieve said data comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data; and,
provide said data comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data associated with said receiver data to an authorized user comprising said person who receives said plurality of said disparate mementos from said plurality of disparate manufacturers wherein when the data is in an obsolete format, the computer translates the obsolete format into an up-to-date current format in order to enable access to said data.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mudrick et al. (US 8651370 B1, hereinafter Mudrick).

As to claim 1, Mudrick discloses a durable memento method comprising: 
obtaining a code that is human-readable or machine-readable from a memento (“associating said coded tag with said souvenir displaying said locality identifier; presenting said plurality of souvenirs in a manner that said souvenirs present a coded tag that is accessible to be scanned by a mobile device,” Mudrick column 3 lines 1-4), 
wherein said code is associated with data stored remote to said memento and wherein said data is not directly associated with a value of the memento (“Referring to FIG. 2, in a typical embodiment a personalized souvenir may be produced so as to present a personalized characteristic and a corresponding QR code directing a consumer to a pre-determined website containing personalized content,” Mudrick column 3 lines 43-47; “Further, the end purchaser of such a personalized program may customize the personalized content either independently or even direct a user to a desired third party website. In this sense, the current invention is superior to conventional personalized souvenir programs, such that the inventive technology provides a second layer of personalization to drive consumer interest and sales as well as create a ‘value-added’ feature allowing for greater margins with a negligible corresponding incremental cost per souvenir,” Mudrick column 4 lines 56-65, the personalized content (i.e., data) does not appreciably increase the value of the memento (i.e., it is not directly associated with the value of the memento)), and 
wherein said code provides a one to one mapping between said data and one memento (“In still other embodiments, a consumer may purchase a personalized souvenir containing a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a digital interface where a user may input additional individual consumer identifiers such as: 1. Birthday 2. Anniversary 3. Any other significant date 4. Personal characteristics such as hair color, height, weight, left or right handed and the like,” 
storing and retrieving memento related information for each of a plurality of disparate mementos from a plurality of disparate manufacturers (“Various embodiments of the inventive technology may include novel QR code presentations. Traditional sticker, decal and/or tag based QR codes are contemplated, as well as engraved QR codes which may be associated with a specific souvenir or perhaps even a display, such as a rack or bin holding said souvenirs,” Mudrick column 9 lines 18-23, QR code stickers can be attached to any memento (i.e., a plurality of disparate mementos from a plurality of disparate manufacturers) to and from data storage remote to said memento comprising a domain name (“generating personalized content associated with at least one individual consumer identifier; populating at least one website with said personalized content with use of a computer device; generating at least one coded tag linked to said website through a pre-determined URL with use of a computer device,” Mudrick column 2 lines 38-43, each memento has a single URL (i.e, a domain name)), wherein said plurality of disparate mementos are associated with a plurality of persons (“In still other embodiments, a consumer may purchase a personalized souvenir containing a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a digital interface where a user may input additional individual consumer identifiers such as: 1. Birthday 2. Anniversary 3. Any other significant date 4. Personal characteristics such as hair color, height, weight, left or right handed and the like,” Mudrick column 6 lines 39-49, each memento can have data associated with it that can be customized to a specific person), wherein said data storage comprises: 
the code that is obtained from the memento (“the server may be configured to decode each of the accepted QR code packets as they are received in order to regenerate the original QR code, and store the original QR code into one or more buffers associated with the user transmitting the packets of encoded QR codes,” Mudrick column 4 lines 35-39); 
memento metadata that identifies said memento (“Personalized history of the souvenir, for example the personalized history and characteristics of a specific YooDara.TM. doll,” Mudrick column 7 lines 3-6, can include data relating to the memento); 

receiver data corresponding to a receiver that receives the memento (“In still other embodiments, a consumer may purchase a personalized souvenir containing a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a digital interface where a user may input additional individual consumer identifiers such as: 1. Birthday 2. Anniversary 3. Any other significant date 4. Personal characteristics such as hair color, height, weight, left or right handed and the like,” Mudrick column 6 lines 39-49, each memento can have data associated with it that can be customized to a specific person); 
the data associated with said code that is human-readable or machine-readable in said one to one mapping between said code and said one memento (“In still other embodiments, a consumer may purchase a personalized souvenir containing a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a digital interface where a user may input additional individual consumer identifiers such as: 1. Birthday 2. Anniversary 3. Any other significant date 4. Personal characteristics such as hair color, height, weight, left or right handed and the like,” Mudrick column 6 lines 39-49, data 
wherein said data includes at least pictures, movies or sound or any combination thereof (“7. Pictures of the event or past similar events,” Mudrick column 6 line 32) that is 
indirectly associated with the memento via said code (“The user may activate the code by taking a picture or scanning the QR code using known smart phone technology. In certain embodiments, the user's phone may transmit the QR code data to a remote server or directly to specified "uniform resource locator" (URL), which then returns back a multimedia object, such as a personalized content presentation,” Mudrick column 3 lines 53-59, data is tied to QR code that is attached to the memento (i.e., data is not directly associated with the memento itself)), and 
directly associated with 
said giver who gives the memento, or 
a place where the memento was given, or 
an event where the memento was received, or 
any combination thereof (“In still other embodiments, a consumer may purchase a personalized souvenir specific to an event, such as a corporate retreat or a concert. Such individual personalized souvenir may contain a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a multi-media or textual presentation of, for example: 1. Informational presentation of that event 2. Promotional materials related to that event 3. Contest information related to that event 4. Itinerary or schedule of that event 5. Historical facts or events related to that event 6. Trivia regarding that event 7. Pictures of the event or past similar events 8. Interactive media presentations of that event 9. Map of that event 10. Guided tours of that event or activities within that event 11. Group of 
and;
wherein the data storage is coupled to 
a computer (“In response to the transmission of the QR code by a user, the device may receive an XML file comprising a web page containing the personalized content from the server, and the user's device displays the text, graphics and multimedia data of the file to the user,” Mudrick column 5 lines 25-29) and 
a communications network (“In these embodiments, users may use local processing devices, such as a smart phone, to communicate via one or more networks (e.g., Internet, wireless networks, wired networks, etc.) with a server,” Mudrick column 4 lines 9-12); and, 
providing said domain name to said computer in human-readable form to said plurality of persons at least who receive said each of said plurality of said disparate mementos from said plurality of disparate manufacturers (“generating personalized content associated with at least one individual consumer identifier; populating at least one website with said personalized content with use of a computer device; generating at least one coded tag linked to said website through a pre-determined URL with use of a computer device,” Mudrick column 2 lines 38-43, each memento has a single URL (i.e, a domain name); “In an embodiment, a user may, for example, utilize a mobile phone, personal digital assistant, personal computer, work station, or other device capable of scanning QR codes via an optical scanner to access the network and facilitate the to return of, or be redirected to pre-determined personalized content in the form of a URL,” Mudrick column 4 lines 24-29); 
accepting by said computer, 

retrieving said data by said computer, comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data for said each of said plurality of disparate mementos from said plurality of disparate manufacturers associated with said receiver data (“In response to the transmission of the QR code by a user, the device may receive an XML file comprising a web page containing the personalized content from the server, and the user's device displays the text, graphics and multimedia data of the file to the user,” Mudrick column 5 lines 25-29, computer receives data associated with the QR code); and, 
providing said data comprising at least said pictures, said movies or said sound or any combination thereof, said memento metadata and said giver data associated with said receiver data to an authorized user comprising a person who receives said plurality of said disparate mementos from said plurality of disparate manufacturers (“In response to the transmission of the QR code by a user, the device may receive an XML file comprising a web page containing the personalized content from the server, and the user's device displays the text, graphics and multimedia data of the file to the user,” Mudrick column 5 lines 25-29, computer displays data associated with the QR code).

As to claim 2, Mudrick further discloses the durable memento method of claim 1, wherein said code is engraved or attached to said memento (“Traditional sticker, decal and/or tag based QR codes are contemplated, as well as engraved QR codes which may be associated with a specific souvenir or perhaps even a display, such as a rack or bin holding said souvenirs. For example, in some embodiments such a QR code may be engraved directly to the outer surface of the personalized souvenir,” Mudrick column 9 lines 19-25).

As to claim 3, Mudrick further discloses the durable memento method of claim 1, wherein said code comprises an image of said memento (“For example, a consumer may see an advertisement, or personalized souvenir associated with a QR code and takes a picture or video with their smart phone and a decoder in the phone can automatically direct the consumer to a website using the QR code,” Mudrick column 3 lines 37-41; “For example, in some embodiments such a QR code may be engraved directly to the outer surface of the personalized souvenir,” Mudrick column 9 lines 23-25, QR code is engraved directly to the memento (i.e., is part of the memento itself) and the part of the memento containing the code is photographed).

As to claim 7, Mudrick further discloses the durable memento method of claim 1, further comprising converting the data from a stored format to a retrieved format via the computer and transmitting the data over the communications network on retrieval (“The QR code function of an embodiment also includes use of the URL from the decoded QR code to return a personalized content in the form of, for example, a multi-media presentation or webpage to the user. In this instance the proper XML file corresponding to that personalized content is returned to the user from the server, via the Internet or wireless network, and the user's browser displays the text, graphics and multimedia data of the file on the user's screen,” Mudrick column 5 lines 6-14; “In still other embodiments, a consumer may purchase a personalized souvenir containing a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a digital interface where a user may input additional individual consumer identifiers such as: 1. Birthday 2. Anniversary 3. Any other significant date 4. Personal characteristics such as hair color, height, weight, left or right handed and the like,” Mudrick column 6 lines 39-49, personalized data is received from the user and is converted to XML for sending to a device for display).

As to claim 8, Mudrick further discloses the durable memento method of claim 1, further comprising obtaining the code by the computer after presenting an interface having a code entry user interface element (“In such an embodiment, a user having a device, for example a camera telephone 

As to claim 9, Mudrick further discloses the durable memento method of claim 1, further comprising obtaining the code by the computer from a mobile computer after presenting an interface by the mobile computer having a code entry user interface element (“In such an embodiment, a user having a device, for example a camera telephone phone equipped with a reader and reader software can scan and decode the image of the QR code causing the phone's browser to launch and redirect to a programmed URL,” Mudrick column 3 lines 62-67, software to scan code).

As to claim 10, Mudrick further discloses the durable memento method of claim 1, further comprising obtaining the code by the computer from a mobile computer after obtaining the code visually by the mobile computer from the memento through use of a camera coupled with the mobile computer (“These applications include a camera application for scanning the QR Code from a physical object,” Mudrick column 4 lines 5-6).

As to claim 11, Mudrick further discloses the durable memento method of claim 1, further comprising obtaining the code by the computer from a mobile computer after obtaining the code by the mobile computer electronically from the memento through use of a scanner coupled with the mobile computer (“In such an embodiment, a user having a device, for example a camera telephone phone equipped with a reader and reader software can scan and decode the image of the QR code causing the phone's browser to launch and redirect to a programmed URL,” Mudrick column 3 lines 62-67, software to scan code).

claim 12, Mudrick further discloses the durable memento method of claim 1, further comprising displaying by the computer, the data that comprises pictures, movies, sounds, text, or performance data associated with the memento via said domain name (“7. Pictures of the event or past similar events,” Mudrick column 6 line 32).

As to claim 14, Mudrick further discloses the durable memento method of claim 1, further comprising: 
engraving or attaching a second code that is human-readable or machine-readable to the memento, wherein said second code is engraved or attached to said memento by the giver who gives the memento or the receiver that receives the memento, wherein said second code is associated with second data stored remote to said memento and wherein said second data is not directly associated with a value of the memento, and wherein said second code provides a one to one mapping between said second data and the one memento, and wherein said second data is provided by said giver who gives the memento or said receiver who receives the memento or both (“Traditional sticker, decal and/or tag based QR codes are contemplated, as well as engraved QR codes which may be associated with a specific souvenir,” Mudrick column 9 lines 19-22, QR codes can be simple stickers and thus more than one sticker could be attached to a memento).

As to claim 15, Mudrick further discloses the durable memento method of claim 1, wherein said data directly associated with a place where the memento was given, or an event where the memento was received, or any combination thereof comprises one or more of a map of said event where the memento was received, weather information of said place where the memento was given, information associated with a completion of said event or any combination thereof (“In still other embodiments, a consumer may purchase a personalized souvenir specific to an event, such as a corporate retreat or a concert. Such individual personalized souvenir may contain a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a multi-media or textual presentation of, for example: 1. Informational presentation of that event 2. Promotional materials related to that event 3. Contest information related to that event 4. Itinerary or schedule of that event 5. Historical 

As to claim 16, Mudrick further discloses the durable memento method of claim 1, wherein said data is provided by a person who gives the memento or a person who receives the memento or both (“In still other embodiments, a consumer may purchase a personalized souvenir containing a corresponding QR code which may be activated by the consumer's smart phone directing them to a programmed URL that may include a digital interface where a user may input additional individual consumer identifiers such as: 1. Birthday 2. Anniversary 3. Any other significant date 4. Personal characteristics such as hair color, height, weight, left or right handed and the like,” Mudrick column 6 lines 39-49, each memento can have data associated with it that can be customized to a specific person by either a person who gave or received the memento).

As to claim 17, Mudrick further discloses the durable memento method of claim 1, wherein said domain name is a single domain name (“generating personalized content associated with at least one individual consumer identifier; populating at least one website with said personalized content with use of a computer device; generating at least one coded tag linked to said website through a pre-determined URL with use of a computer device,” Mudrick column 2 lines 38-43, each memento has a single URL (i.e, a single domain name)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick et al. (US 8651370 B1, hereinafter Mudrick) in view of Ryu (US 20140112265 A1).

As to claim 4, Mudrick discloses the durable memento method of claim 3, however Mudrick does not appear to explicitly disclose a limitation further comprising:
capturing a first image of said memento; 
storing said first image of said memento as said code in said data storage; 
wherein said retrieving said data by said computer comprises 
capturing a second image of said memento; 
matching said second image to said first image in said data storage to identify said memento in said data storage.
Ryu teaches a limitation further comprising:
capturing a first image of said memento (“In operation S310, a user photographs the object B,” Ryu paragraph 0100; “In operation S320, the user inputs the image B1 and information associated with the object B that the user himself of herself knows,” Ryu paragraph 0101); 
storing said first image of said memento as said code in said data storage (“The terminal 1 (110) photographs an object B to be recognized using a built-in camera in a place where many users are likely to use AR services. The terminal 1 (100) generates an image B1 through photography to add information associated with the object B, and then transmits a registration request to a server having a database,” Ryu paragraph 0068); 
wherein said retrieving said data by said computer comprises 
capturing a second image of said memento (“In operation S420, the mobile terminal 100 photographs an actual object B when a terminal user requests information about the object B through AR services, and compares the photographed image B2 with images including B1, G1, and F1 to select the most similar image B1 to the image B2,” Ryu paragraph 0109); 

Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudrick to register and recognize objects directly as taught by Ryu. One would have been motivated to make such a combination so that QR codes would not be needed for recognized mementos thus reducing complexity when manufacturing the mementos.

As to claim 5, Mudrick as modified by Ryu further discloses the durable memento method of claim 4, further comprising 
analyzing an image of a scene to identify one or more mementos in said scene (“In operation S420, the mobile terminal 100 photographs an actual object B when a terminal user requests information about the object B through AR services, and compares the photographed image B2 with images including B1, G1, and F1 to select the most similar image B1 to the image B2,” Ryu paragraph 0109); 
annotating said image of said scene with an indicator identifying each of said one or more mementos in said scene (“In operation S430, the mobile terminal visualizes and displays information associated with the selected image B1 on a screen of an AR application program,” Ryu paragraph 0110; “the mobile terminal may apply a photographic point, an auto focusing function, and a cutting function on a touch screen in accordance with a type of the object for the purpose of separating the object from a peripheral background,” Ryu paragraph 0112).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mudrick et al. (US 8651370 B1, hereinafter Mudrick) in view of Ryu (US 20140112265 A1) in further view of Calman et al. (US 20120233003 A1, hereinafter Calman).

claim 6, Mudrick as modified by Ryu discloses the durable memento method of claim 5, however neither Mudrick nor Ryu appear to explicitly disclose a limitation further comprising retrieving said data associated with a memento when a user selects said indicator identifying said memento.
Calman teaches a limitation further comprising retrieving said data associated with a memento when a user selects said indicator identifying said memento (“Upon identifying an object 64 within the real-time video stream, the AR presentation application 17 is configured to superimpose an indicator 70 on the mobile device display 24. The indicator 70 is generally a graphical representation that highlights or outlines the object 64 and may be activatable (i.e., include an embedded link), such that the user 62 may "select" the indicator 70 and retrieve information related to the identified object,” Calman paragraph 0067).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudrick to require the user to activate an indicator to display additional information as taught by Calman. One would have been motivated to make such a combination so that in a situation with multiple recognized objects the screen isn’t cluttered with many auto-displayed additional information windows.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mudrick et al. (US 8651370 B1, hereinafter Mudrick) in view of Dooley et al. (US 20110040649 A1, hereinafter Dooley).

As to claim 13, Mudrick discloses the durable memento method of claim 1, however Mudrick does not appear to explicitly disclose a limitation wherein the code is a machine-readable radio frequency identification code.
Dooley teaches a limitation wherein the code is a machine-readable radio frequency identification code (“The wireless interfaces 16, 17 could include devices which facilitate the functionality of a physical connector without direct contact between the interface elements. For example, wireless interfaces 16, 17 may include optical devices, examples including but not limited to IrDA elements, or RF devices, examples including but not limited to Bluetooth, WiFi, passive RFID tag, and the like, which enable 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudrick to support reading codes from a memento via RFID as taught by Dooley. One would have been motivated to make such a combination so that more kinds of mementos with different identification methods could be supported by the finished product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140092292 A1 to Kuznetsov discloses automatic recognition and capture of an object where objects are associated with information by taking a photo of the object and inputting the information to be associated and where subsequent photos of the object will show the associated information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549.  The examiner can normally be reached on Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171